Citation Nr: 1445432	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board previously considered this issue and remanded it to the Agency of Original Jurisdiction (AOJ) in August 2013.  The claims file is now entirely contained in VA's electronic processing systems of Virtual VA and the Veterans Benefits Management System (VBMS).

In his August 2011 substantive appeal, the Veteran requested a Board videoconference hearing, which was scheduled for December 2011.  However, three days before the scheduled date, the Veteran's representative requested that the hearing be canceled.  There has been no request to reschedule the hearing.  As such, no further hearing action is required.  See 38 C.F.R. §§ 20.700, 20.704(e).



FINDINGS OF FACT

The Veteran's current bilateral hearing loss first manifested, and was diagnosed, many years after service; and it is not otherwise related to a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided full notice with regard to his service connection claim in April 2010, prior to the initial adjudication.  Further, all identified, available records have been obtained.

VA provided VA audiological examinations in July 2010 and September 2013 to determine the relationship between the Veteran's hearing loss and service.  Following the remand directives, the September 2013 examiner converted the Veteran's enlistment and separation audiograms from ASA to ISO-ANSI standards, and provided the requested opinions with consideration of all pertinent evidence.  

As instructed by the remand directives, the examiner addressed the question of whether the Veteran's hearing loss is secondary to his service-connected tinnitus.  The examiner did not explicitly address the aggravation prong of secondary service connection.  Cf. El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  The Board, however, finds that the Veteran was not prejudiced by this as he did not raise the question of secondary service connection for hearing loss, and there is no indication otherwise in the record of aggravation.  He was notified of the requirements for secondary service connection and, significantly, made arguments in that regard for other claims, but not for hearing loss.  As such, the examiner's opinion is adequate.

VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The AOJ substantially complied with the remand directives, and no further remand is needed.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2). 

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.

The evidence shows that the Veteran currently has a hearing loss disability, as he had pure tone thresholds of 40 decibels or above in the 2000, 3000, and 4000 Hertz level frequencies in both ears during the VA examinations.  See 38 C.F.R § 3.385.

The Veteran asserts that his hearing loss disability started during his service in Vietnam as a result of hazardous noise exposure from artillery, infantry, machine guns, tank guns, general tank noise, bombs, and rifle fire.  The Veteran stated that at night he would sit around the artillery while the infantry was firing its weapons, with no hearing protection, except for communication headsets.  See July 2010 and September 2013 VA examinations.  

If the evidence of record establishes that a veteran engaged in combat with the enemy, VA will presume that the claimed in-service event or injury occurred as the veteran reported if it is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The U.S. Court of Appeals, Federal Circuit, has held that the § 1154(b) presumption applies to the incurrence of an in-service event or injury, as well as to a veteran's reports of permanent disability, such as hearing loss, beginning at the time of injury during combat service.  Reeves v Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  Nonetheless, the Federal Circuit explained that "[e]ven when the statutory combat presumption applies, a veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Id. at 999 n. 9.  As such, a veteran would have to show that the "disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id. at 1000.  

Otherwise, the application of § 1154(b) only provides a presumption that the in-service event or injury occurred as reported; to be entitled to service connection, the evidence must still demonstrate a nexus between a current disability and the in-service incident or injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).

Under Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), and Caluza v. Brown, 7 Vet. App. 498 (1995), the correct application of 38 U.S.C.A. § 1154(b) requires a three-step, sequential analysis.  First, has the claimant produced "satisfactory lay or other evidence of such injury or disease"?  "Satisfactory evidence" is defined as "credible evidence that would allow a reasonable fact finder to conclude that the alleged injury or disease was incurred in or aggravated by the veteran's combat service."  Second, is the proffered evidence "consistent with the circumstances, conditions, or hardships of such service"?  Third, once the first two steps are met, the Secretary "shall accept" the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists, unless the Government can meet the burden of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that, during the first two steps of this sequential analysis, the credibility determination must be made as to the veteran's evidence standing alone, not weighing the veteran's evidence with contrary evidence.  Only in the third step may contrary evidence, such as the report of medical examination at separation, be brought into play.  Collette, 82 F.3d. at 393.

The Veteran has not explicitly reported combat service, and his service personnel records do not reflect any awards or decorations to indicate that he engaged in combat with the enemy.  Nevertheless, the Veteran's description of the nature of his hazardous noise exposure is consistent with the circumstances, conditions, and hardships of his service with a military occupational specialty of armor crewman in Vietnam.  Additionally, this evidence is satisfactory to show that he engaged in combat with the enemy.  Therefore, the § 1154(b) combat presumption is triggered.  

The combat presumption is; however, rebutted with regard to whether the Veteran had a permanent disability that began during service, as there is clear and convincing evidence that any hearing loss at that time was not a chronic condition that persisted in the years following his active duty.  See Reeves, 682 F.3d at 1000.  Specifically, the Veteran's hearing evaluation with pure tone thresholds at separation from service indicated normal hearing, even after conversion to ISO-ANSI standards, as stated by the September 2013 VA examiner.  Significantly, he also denied having experienced hearing loss in his Report of Medical History at that time.  As noted in Collette, contrary reports during examination upon separation from service may constitute clear and convincing evidence rebutting the Veteran's lay statements of symptoms or disability that began in service.  82 F.3d. at 393.  

Moreover, although the Veteran reported ear discharge and was treated for ear infection (otitis media) at several points after service, no hearing loss was reported or noted.  See, e.g., June 1985 VA examination (in VBMS); January 1999 treatment records (in VBMS).  Further, VA treatment records from October 1998 (in VBMS) indicate that the Veteran did not have a hearing limitation at that time.  Rather, the earliest medical record of hearing loss was an April 2009 VA pre-surgery note (in Virtual VA) indicating diminished bilateral hearing.  

The Veteran's reports of observable hearing loss symptoms that began in service cannot be rejected based solely on the lack of corroborating medical evidence; however, a lack of medical documentation may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In contrast to the situation in Reeves, there is no evidence of treatment or diagnosis of hearing loss within one year after the Veteran's discharge from service.  There is also no lay testimony to corroborate his assertions of hearing loss symptoms being present continuously since his combat service with noise exposure.  See Reeves, 682 F.3d at 1000.

The Veteran's report of no hearing loss at separation from service, as well as the objective testing of his hearing at that time, are more probative than his reports during the course of the current claim process because they were contemporaneous to the symptoms (or lack thereof) and were made prior to the claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  

Further, the Veteran's reports for post-service treatment records are more probative than his reports for his VA claim because he had an incentive to tell the truth in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  Moreover, the Veteran's memory as to the timing of his observable symptoms appears to be faulty, possibly due to the passage of time; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Accordingly, the combat presumption is rebutted by clear and convincing evidence to the contrary of the Veteran's assertions of a permanent hearing loss disability that began during service.  Therefore, the application of § 1154(b) only provides a presumption that the reported in-service noise exposure occurred, and the evidence must still demonstrate a nexus between a current disability and the in-service incident or injury to warrant service connection.  See Dalton, 21 Vet. App. at 36-37.

In this regard, the Board finds that the Veteran is not credible with regard to having continuous symptoms of hearing loss since service because such reports are inconsistent with the more probative evidence of record, as discussed above.  

In sum, the most probative evidence shows that the Veteran's current bilateral hearing loss did not manifest during service or to a compensable degree within one year after his service discharge, or by December 1967, and there was no continuity of symptomatology.  As such, service connection is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Additionally, there is no other competent and credible evidence linking the Veteran's current hearing loss disability to service.

The September 2013 VA examiner concluded that the Veteran's current hearing loss was less likely than not related to his in-service noise exposure.  The examiner noted that (1) there had not been any significant threshold shifts in the Veteran's hearing evaluations during his time in service, (2) the Veteran's hearing was within normal levels at the time of discharge, and (3) the Veteran denied hearing loss in the separation report of medical history.  The examiner explained that "noise damage to hearing occurs at the time of exposure and does not deteriorate until later unless for other reasons (health issues, aging, etc.) or additional noise exposure."  Thus, the examiner opined that the Veteran's hearing loss was "unlikely" the result of his military noise exposure.  Although the examiner did not explicitly consider the Veteran's report of hearing loss symptoms beginning in service in providing this opinion, the opinion remains probative and adequate because the Board has rejected those reports as not credible.

The VA examiner also opined that the Veteran's current hearing loss was not caused by his service-connected tinnitus.  The examiner explained that tinnitus did not cause hearing loss; he noted that the reverse might be true, i.e., that tinnitus may be caused by hearing loss, but stated that tinnitus may also be present with normal hearing.  Although the examiner did not explicitly address the aggravation prong of secondary service connection, the Veteran has not argued that his hearing loss was caused or aggravated by tinnitus; and there is no other indication of such a relationship.  There is also no other lay or medical evidence of record to suggest that hearing loss was aggravated by tinnitus.  

In sum, the preponderance of the evidence is against service connection for tinnitus, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


